Exhibit 10.1

 

[g210421ki01i001.jpg]

 

4553 GLENCOE AVENUE, SUITE 300

LOS ANGELES, CA 90292

 

October 17, 2016

 

Frank Mullen

c/o Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Los Angeles, CA 90292

 

Re:          Employment Letter Agreement

 

Dear Frank:

 

Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the following terms:

 

1.             Position.  Your initial title will be Senior Vice President &
Chief Accounting Officer, and you will report to the Chief Financial Officer of
the Company.  By signing this letter agreement (this “Agreement”), you confirm
to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the
Company.  During the Employment Period (as defined below), you shall (i) devote
substantially all of your business time, energy and skill to the performance of
your duties for the Company as the Company may assign to you from time to time
and (ii) perform such duties in a faithful, effective and efficient manner to
the best of your abilities. You agree to perform your duties and
responsibilities within and subject to the Company’s general employment policies
and practices, and such other reasonable policies, practices and restrictions as
the Company shall from time to time establish for its similarly situated
executives, and shall at all times carry out such policies, practices and
restrictions.

 

2.             Location.  Your employment with the Company in the foregoing
position is contingent on your relocation of your permanent residence to a
location to be designated by the Chief Financial Officer no later than twelve
(12) months after the Commencement Date (as defined below).  You shall initially
perform your duties in this position primarily at the Company’s offices in such
location, and shall travel to such other places in the United States and abroad
as needed from time to time.

 

3.             Period of Employment.  Subject to the terms and conditions of
this Agreement, your employment with the Company is expected to commence on or
about November 1, 2016 (the “Commencement Date”) and continue until you resign
from your employment with the Company or your employment with the Company is
terminated (the “Employment Period”).

 

--------------------------------------------------------------------------------


 

4.             Confidentiality Agreement.  As a condition of your employment
with the Company in this position, concurrently with this Agreement, you are
required to enter into the Employee Statement and Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment and
Non-Solicitation (the “Confidentiality Agreement”), a copy of which is attached
hereto as Attachment A.

 

5.             Outside Activities.  While you render services to the Company,
you agree that you will not engage in any other directorships, employment,
consulting or other business activity without the Company’s prior written
consent.  While you render services to the Company, you also will not assist any
person or entity in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company.

 

6.             Cash Compensation.  The Company will pay you a starting base
salary in this new position at the rate of $275,000 per year (“Base Salary”),
less applicable withholdings and payroll taxes, payable in accordance with the
Company’s standard payroll schedule.  You and the Company acknowledge and agree
that a portion of your Base Salary shall constitute consideration for your
compliance with the restrictions and covenants set forth in the Confidentiality
Agreement.  In addition to the foregoing Base Salary, subject to the achievement
of individual and Company performance objectives to be established by the Chief
Financial Officer of the Company and the Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”), you will be
eligible for an annual performance bonus under the Company’s Annual Incentive
Plan (as in effect from time to time) with an initial target of 50% of your Base
Salary (the “Annual Bonus”); provided, that final determination of achievement
of performance objectives and eligibility for and payment of all performance
bonuses shall be in the sole discretion of the Committee.  Any earned Annual
Bonus shall be paid to you in the calendar year following the calendar year in
which the Annual Bonus was earned (with the actual date within such period
determined by the Company in its sole discretion). If you are not employed (for
any reason) on the payment date of your Annual Bonus, then you will not be
entitled to any portion of it.  For the avoidance of doubt, your target Annual
Bonus opportunity for the partial 2016 performance year will be $34,500.  In
addition, you will be entitled to a one-time cash signing bonus of $50,000 (the
“Sign-On Bonus”), which will be provided to you within 30 days of the
Commencement Date; provided, however, you shall return the full Sign-On Bonus to
the Company if you resign for any reason or are terminated with Cause (as
defined below) on or prior to the first (1st) anniversary of the Commencement
Date.

 

7.             Equity Incentives.  Subject to the approval of the Committee, on
the Commencement Date, you will be initially granted (i) a non-qualified stock
option to purchase shares of the Company’s common stock (“Options”) with a grant
date value equal to $200,000 (the “Option Award”), (ii) an award of restricted
stock units (“RSUs”) with a grant date value equal to $200,000 (the “RSU Award”)
and (iii) an award of “Total Shareholder Return (TSR)”-indexed performance-based
restricted stock units (“PSUs”) with a grant date value equal to $150,000 (at
target) (the “PSU Award”).  The exercise price per share of your Option Award
will be equal to the Fair Market Value (as defined in the Plan) on the
Commencement Date.  The Option Award, the RSU Award and the PSU Award will be
subject to the terms and conditions applicable to such awards granted under the
Company’s 2013 Equity Incentive Plan (as it may be amended from time to time,
the “Plan”) and the Company’s form of award agreement then applicable to such
awards.  With respect to your Option Award, 25% of the Option Award will vest on
the first (1st)

 

2

--------------------------------------------------------------------------------


 

anniversary of the Commencement Date and the balance will vest in equal monthly
installments over the following 36 months, subject to your continuous service
with the Company through the applicable vesting date and the terms and
conditions of the Plan and the applicable award agreement. Your RSU Award will
vest in four (4) equal installments on the first (1st), second (2nd), third
(3rd) and fourth (4th) anniversaries of the Commencement Date, subject to your
continuous service with the Company through each applicable vesting date and the
additional terms and conditions of the Plan and the applicable award agreement. 
The PSU Award will cliff vest on the third (3rd) anniversary of the Commencement
Date, subject to the attainment of the TSR performance goals to be discussed
with you and as outlined in the PSU award agreement, your continuous service
with the Company through the vesting date and the additional terms and
conditions of the Plan and the applicable award agreement.  The dollar values of
your Option Award, RSU Award and PSU Award shall be converted (using the
Company’s Fair Market Value (as defined in the Plan) per share on the grant
date) into an equivalently-valued number of target PSUs, RSUs and Options (in
each case rounded down to the nearest whole share), with the value of all
Options to be calculated in accordance with the Company’s Black-Scholes
valuation model. You will be next eligible to receive an award of PSUs (with
your target award value, performance measures and performance goals determined
in the sole discretion of the Committee) in connection with the Company’s
regularly-scheduled equity grant cycle in 2017, but you will not receive any
other additional equity grant(s) in connection with your employment until the
Company’s regularly-scheduled equity grant cycle in 2018 unless the Committee
otherwise determines.

 

8.             Employee Benefits.  You will be entitled to participate in
customary employee benefit plans and programs made generally available by the
Company to its employees. Details of these benefits will be provided to you
under separate cover. At present, the Company offers medical, dental, vision,
and 401(k) plans. You will also be entitled to participate in the Company’s paid
time off policy.  The Company reserves the right to add, terminate and/or amend
any employee benefit plans, policies, programs and/or arrangements from time to
time in accordance with the terms thereof and applicable law.

 

9.             Relocation Expenses.  The Company will reimburse you for rental
expenses for temporary housing until the earlier of (i) the date that is twelve
(12) months following the Commencement Date, or (ii) the date on which you
establish a permanent residence in a location to be designated by the Chief
Financial Officer. In addition, the Company shall provide you with a relocation
expense reimbursement allowance in connection with the relocation of your
permanent residence of, at your election, (x) up to $45,000 (in accordance with
the Company’s customary relocation policies) or (y) the standard
Company-provided relocation benefit that the Company provides to Tier-4
employees from time to time.

 

10.          Expense Reimbursement. The Company will reimburse you for all
business travel expenses and other out-of-pocket expenses reasonably incurred by
you in the performance of your services hereunder in accordance with the
Company’s expense reimbursement policies, as they may be in effect from time to
time.

 

11.          Employment Relationship.  Your employment with the Company will be
“at will,” meaning that either you or the Company may terminate your employment
at any time and for any reason, with or without Cause. Your employment and this
Agreement shall automatically terminate upon your death or mental or physical
disability (considering reasonable

 

3

--------------------------------------------------------------------------------


 

accommodation) or incapacity (as determined by a physician selected by the
Company in its good faith judgment).

 

12.          Termination of Employment; Severance Pay.  Upon the termination of
your employment for any reason, the Company shall have no further obligation to
make or provide to you, and you shall have no further right to receive or obtain
from the Company, any payments or benefits, and any unvested portion of your
Option Award, RSU Award and PSU Award be automatically and immediately forfeited
(for no consideration) as of the effective date of your termination of
employment (the “Separation Date”), except as follows:

 

(a)           Within thirty (30) days following the Separation Date, the Company
shall pay to you (i) any Base Salary that had accrued but had not been paid
(including any amount for accrued and unused paid time off payable in accordance
with the Company’s paid time off policy then in effect or applicable law) on or
before the Separation Date and (ii) any reimbursement due to you pursuant to
Section 10 for expenses incurred on or before the Separation Date.

 

(b)           If your employment is terminated by the Company without Cause
during the Employment Period, then, in addition to the amounts payable under
Section 12(a), subject to your execution and delivery, and non-revocation, of
the general release described in Section 12(d) below within twenty-one (21) days
of your Separation Date (the “General Release”) and your continued compliance
with the terms of this Agreement and the Confidentiality Agreement, you will be
entitled to continued payment of your Base Salary (as in effect on the
Separation Date) for a period of six (6) months following the Separation Date,
payable in accordance with the Company’s normal payroll practices beginning on
the first payroll date following the expiration of the revocation period under
the General Release.  Notwithstanding the foregoing, if the payments described
in this Section 12(b) are subject to Section 409A (as defined in Section 16) and
the timing of your execution and delivery of the General Release could affect
the calendar year in which any amount of such payment is made because the
Separation Date occurred toward the end of a calendar year, then no portion of
the payments in this Section 12(b) shall be paid until the Company’s first
payroll payment date in the year following the year in which the Separation Date
occurs.

 

(c)           In the event of the termination of your employment by the Company
without Cause within twelve (12) months following a Change of Control (as
defined in the Plan), (i) all of the outstanding unvested options subject to
your Option Award and all outstanding unvested restricted stock units subject to
your RSU Award shall immediately and automatically vest as of the Separation
Date and (ii) the PSU Award shall be treated as set forth in your PSU grant
notice and award agreement.

 

(d)           For purposes of this Agreement, “Cause” will mean (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving misappropriation, dishonesty,
unethical business conduct, disloyalty, fraud or breach of fiduciary duty,
(ii) reporting to work under the influence of alcohol, (iii) the use of illegal
drugs (whether or not at the workplace) or other conduct, even if not in
conjunction with your duties hereunder, which could reasonably be expected to,
or which does, cause the Company or any of its subsidiaries material public
disgrace, disrepute or economic harm, (iv) the repeated failure to perform
duties as reasonably directed by the

 

4

--------------------------------------------------------------------------------


 

Company and/or the Chief Financial Officer, (v) gross negligence or willful
misconduct with respect to the Company or its affiliates or in the performance
of the your duties hereunder, (vi) obtaining any personal profit not thoroughly
disclosed to and approved by the Board (or a committee thereof) in connection
with any transaction entered into by, or on behalf of, the Company, its
subsidiaries or any of their affiliates, (vii) violation or breach of any
provision of the Confidentiality Agreement or any material term of this
Agreement; (viii) material violation of any of the terms of the Company’s, its
subsidiaries’ or any of their affiliates’ rules or policies which, if curable,
is not cured to the Board’s or the Chief Executive Officer’s satisfaction within
fifteen (15) days after written notice thereof to you, or any other breach of
this Agreement or any other agreement between you and the Company or any of its
subsidiaries which, if curable, is not cured to the Board’s or the Chief
Executive Officer’s satisfaction within fifteen (15) days after written notice
thereof to you or (ix) your failure to relocate to the location designated by
the Chief Financial Officer by October 31, 2017 as set forth herein.

 

(e)           Notwithstanding anything to the contrary in this Agreement, as a
condition precedent to any obligation of the Company to make payments to you or
accelerate the vesting of unvested equity awards pursuant to Section 12(b) or
12(c), you shall be required to deliver to the Company a valid, executed General
Release in a form provided by the Company, and shall not revoke such General
Release prior to the expiration of any revocation rights afforded to you by
applicable law. The Company shall provide you with the General Release on or
prior to the Separation Date, and you must deliver the executed General Release
to the Company within twenty-one (21) days (or, if greater, the minimum period
required by applicable law) after the Separation Date, failing which you will
forfeit all rights to any payments or accelerated vesting described in
Section 12(b) and/or 12(c), as applicable.

 

(f)            Notwithstanding anything to the contrary in this Agreement, in
the event of your breach of any of the promises, covenants or agreements
contained in the Confidentiality Agreement, the Company shall be entitled to
withhold or recover all but $1,000 of the amounts paid or payable to you
pursuant to Section 12(b) and/or 12(c) (as applicable), which remaining amount
shall constitute sufficient and adequate consideration for your promises,
covenants and agreements in the General Release. Notwithstanding the foregoing,
you agree that this Section 12(e) is not the exclusive remedy for your breach of
any of the provisions of this Agreement or the Confidentiality Agreement, and
nothing in this Section 12(e) shall prejudice the Company’s rights or available
remedies for such breach in any court of law or equity of competent jurisdiction
notwithstanding the withholding and recovery of payments contemplated hereby.

 

13.          Clawback.  Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to you pursuant to this Agreement or any other agreement or arrangement
with the Company or any of its subsidiaries shall be subject to such recovery or
deductions as may be required under any law, government regulation, stock
exchange listing requirement or policy adopted by the Board from time to time or
as determined by the Board pursuant to such law, government regulation, stock
exchange listing requirement or Board policy from time to time.

 

14.          Indemnification.  You will be entitled to indemnification by the
Company on terms that are the same or substantially similar to those applicable
to other similarly-situated

 

5

--------------------------------------------------------------------------------


 

executives of the Company pursuant to the Company’s standard form of
indemnification agreement.

 

15.          Section 409A.

 

(a)           It is intended that any amounts payable under this Agreement shall
be exempt from and avoid the imputation of any tax, penalty or interest under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations, rules and other guidance promulgated thereunder (“Section 409A”) to
the fullest extent permissible under applicable law; provided that if any such
amount is or becomes subject to the requirements of Section 409A, it is intended
that those amounts shall comply with such requirements. This Agreement shall be
construed and interpreted consistent with that intent. In furtherance of that
intent, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In no event, however, shall the Company be liable
for any tax, interest or penalty imposed on you under Section 409A or any
damages for failing to comply with Section 409A.

 

(b)           If you are a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the Separation Date, notwithstanding
anything to the contrary in this Agreement, you shall not be entitled to any
payment pursuant to Section 12(b) or 13 until the earlier of (A) the date which
is six (6) months after your separation from service (within the meaning of
Section 409A) for any reason other than death, or (B) the date of your death;
provided that this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A.
Any amounts otherwise payable to you upon or in the six (6) month period
following your separation from service that are not so paid by reason of this
Section 16(b) shall be paid (without interest) as soon as practicable (and in
any event within thirty (30) days) after the date that is six (6) months after
your separation from service (provided that in the event of your death after
such separation from service but prior to payment, then such payment shall be
made as soon as practicable, and in all events within thirty (30) days, after
the date of your death).

 

(c)           Any reimbursement payment or in-kind benefit due to you pursuant
to Section 10, to the extent that such reimbursements or in-kind benefits are
taxable to you, shall be paid on or before the last day of your taxable year
following the taxable year in which the related expense was incurred. You agree
to provide prompt notice to the Company of any such expenses (and any other
documentation that the Company may reasonably require to substantiate such
expenses) in order to facilitate the Company’s timely reimbursement of the same.
Reimbursements and in-kind benefits pursuant to Section 10 are not subject to
liquidation or exchange for another benefit and the amount of such benefits that
you receive in one taxable year shall not affect the amount of such
reimbursements or benefits that you receive in any other taxable year.

 

(d)           For purposes of Section 409A, your right to receive any
installment payments hereunder shall be treated as a right to receive a series
of separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with

 

6

--------------------------------------------------------------------------------


 

reference to a number of days (e.g., payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

16.          Withholding Taxes.  All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.

 

17.          Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice of law provisions or principles thereof.

 

18.          Arbitration.  Any and all claims or controversies arising out of or
relating to your employment, the termination thereof, or otherwise arising
between the parties hereto shall, in lieu of a jury or other civil trial, be
settled by final and binding arbitration before a single arbitrator in Los
Angeles, California, in accordance with then-current rules of the American
Arbitration Association applicable to employment disputes. This agreement to
arbitrate includes all claims whether arising in tort or contract and whether
arising under statute or common law including, but not limited to, any claim of
breach of contract, discrimination or harassment of any kind. The obligation to
arbitrate such claims shall continue forever, and the arbitrator shall have
jurisdiction to determine the arbitrability of any claim. The arbitrator shall
have the authority to award any and all damages otherwise recoverable in a court
of law. The arbitrator shall not have the authority to add to, subtract from or
modify any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction
thereof.  The Company shall be solely responsible for all costs of the
arbitration other than the amount of the then-current filing fee charged by the
American Arbitration Association for filing a statement of claim.  That amount
of that filing fee shall be borne by me and applied to any fee that the
arbitrator shall impose.  Each party shall be responsible for paying its own
other costs for the arbitration process, including attorneys’ fees, witness
fees, transcript costs, lodging and travel expenses, expert witness fees, and
online research charges, subject to the last sentence of this provision.  You
shall not be required to pay any type or amount of expense if such requirement
would invalidate this agreement or would otherwise be contrary to the law as it
exists at the time of the arbitration. The prevailing party in any arbitration
shall be entitled to recover its reasonable attorney’s fees and costs. 
Notwithstanding the foregoing, the parties may seek injunctive or equitable
relief to enforce the terms of this Agreement in any court of competent
jurisdiction.

 

19.          Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under applicable law, such provision, as to
such jurisdiction, shall be ineffective without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

20.          Survival.  Sections 12 through 28 will survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

7

--------------------------------------------------------------------------------


 

21.          Waiver.  No waiver of any of any provision of this Agreement will
constitute or be deemed to constitute a waiver of any other provision of this
Agreement, nor will any such waiver constitute a continuing wavier unless
otherwise expressly provided.

 

22.          Successors and Assigns. This Agreement can be assigned by the
Company and shall be binding and inure to the benefit of the Company, its
successors and assigns. No right, obligation or duty or duty of this Agreement
may be assigned by you without the prior written consent of the Company.

 

23.          Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via email, mailed
by first class mail (postage prepaid and return receipt requested) or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated or at such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via email, five days
after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

If to the Company:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Los Angeles, CA 90292

Attention:     Stephen Ballas, General Counsel

Email:           stephen.ballas@geemedia.com

 

If to you:  To the address most recently on file in the payroll records of the
Company.

 

24.          Legal Counsel; Mutual Drafting. Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. You agree and acknowledge that you have read and understand this
Agreement, you are entering into it freely and voluntarily, and you have been
advised to seek counsel prior to entering into this Agreement and have had ample
opportunity to do so.

 

25.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.

 

26.          Entire Agreement.  This Agreement and the Confidentiality Agreement
set forth the entire agreement and understanding between the Company and you
relating to the subject matter herein and supersedes all prior agreements with
the Company and any of its subsidiaries, whether written or oral, that directly
or indirectly bear upon the subject matter hereof.  No modification of or
amendment to this Agreement, nor any waiver or any rights under this

 

8

--------------------------------------------------------------------------------


 

Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

 

* * *

 

9

--------------------------------------------------------------------------------


 

You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this Agreement and
the enclosed Confidentiality Agreement and returning them to the undersigned. 
Your employment on the terms outlined herein is also contingent upon your
starting the new position with the Company on or before the Commencement Date.

 

 

Very truly yours,

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ Zant Chapelo

 

 

 

Printed Name:

Zant Chapelo

 

 

 

Title:

SVP HR

 

I have read and accept this employment offer:

 

 

 

/s/ Frank Mullen

 

Frank Mullen

 

 

Attachments

 

Attachment A: Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment and Non-Solicitation

 

--------------------------------------------------------------------------------


 

Attachment A

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT AND
NON-SOLICITATION

 

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle I, the undersigned employee, do
hereby agree to the following (this “Confidentiality Agreement”):

 

1.  PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

 

Global Eagle is an electronics, communications, entertainment and services firm
engaged in the research, development, manufacturing, sale, support and provision
of electronic and communication systems, entertainment content, content
logistics and processing, and components and materials for providing mobility
broadband internet, video and voice services (the “Business”).

 

The success of Global Eagle along with its subsidiaries, affiliates, successors
and assigns (including, for the avoidance of doubt, Emerging Markets
Communications, LLC and its affiliates, the “Company Group”) depends, among
other things, upon strictly maintaining confidential and secret information
relating to its trade secrets, technology, accounting, costs, research,
development, sales, manufacturing, methods, production, testing, implementation,
marketing, financial information, financial results, products, customers,
suppliers, staffing levels, employees, shareholders, officers and other
information peculiarly within the knowledge of and relating to the Business, and
to which employees may acquire knowledge or have access to during the course of
their employment by the Company Group. All such information is hereinafter
collectively referred to as “Proprietary Information.”  Proprietary Information
shall be broadly defined.  It includes all information, data, trade secrets or
know-how that has or could have commercial value or other utility in the
Business or in which it contemplates engaging.  Proprietary Information also
includes all information the unauthorized disclosure of which is or could be
detrimental to the interests of the Company Group, whether or not such
information is identified as confidential or proprietary information by the
Company Group.

 

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part.  I do not know
any information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.

 

The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.

 

--------------------------------------------------------------------------------


 

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:

 

A.                                    PREVIOUS EMPLOYMENT

 

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any.

 

B.                                    PROPRIETARY INFORMATION

 

I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of the Company
Group except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle, or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action.  Except in
connection with the performance of my duties and responsibilities as provided
for in the Employment Letter Agreement between the parties hereto, dated as of
the date hereto (the “Employment Letter Agreement”) and to which this
Confidentiality Agreement is attached, I agree not to remove any materials
relating to the work performed at the Company Group without the prior written
permission of the Board of Directors or Chief Executive Officer of Global Eagle.
Upon request by Global Eagle at any time, including in the event of my
termination of employment with Global Eagle, I shall promptly deliver to Global
Eagle, without retaining any copies, notes or excerpts thereof, all memoranda,
journals, notebooks, diaries, notes, records, plats, sketches, plans,
specifications, or other documents (including documents on electronic media and
all records of inventions, if any) relating directly or indirectly to any
Proprietary Information made or compiled by or delivered or made available to or
otherwise obtained by me. Each of the foregoing obligations shall apply with
respect to Proprietary Information of customers, contractors and others with
whom any member of the Company Group has a business relationship, learned or
acquired by me during the course of my employment by the Company Group. The
provisions of this section shall continue in full force and effect after my
termination of employment for whatever reason. Notwithstanding anything herein
to the contrary, nothing in this Confidentiality Agreement shall (i) prohibit
the employee from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification to or prior approval by the Company Group of any
reporting described in clause (i).

 

2

--------------------------------------------------------------------------------


 

C.                                    COPYRIGHT & MASK WORKS

 

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.

 

D.                                    INVENTIONS

 

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.

 

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment.  These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group.  The records will be available to and remain the sole property of the
Company Group at all times.

 

I shall, without further compensation or consideration, but at no expense to me:

 

(a)                                 Communicate to Global Eagle any facts known
by me respecting the Inventions;

 

(b)                               do all lawful acts, including the execution
and delivery of all papers and proper oaths and the giving of testimony deemed
necessary or desirable by Global Eagle or the Company Group, with regard to said
Inventions, for protecting, obtaining, securing rights in, maintaining and
enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Inventions, and for perfecting, affirming, recording and maintaining in the
Company Group and Company Group Representatives sole and exclusive right, title
and interest in and to the Inventions, and any copyrights, Patents, mask work
rights or other intellectual property rights relating thereto; and

 

(c)                                generally cooperate to the fullest extent in
all matters pertaining to said Inventions, original works of authorship,
concepts, trade secrets, improvements, developments and discoveries, any and all
applications,

 

3

--------------------------------------------------------------------------------


 

specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

 

An “EXEMPT” invention is one which:

 

(a)                                 was developed entirely on my own time
without using Company Group equipment, supplies, facilities, or trade secret
information;

 

(b)                                 does not relate at the time of conception or
reduction to practice of the invention to the Business, or to its actual or
demonstrably anticipated research or development; and

 

(c)                                  does not result from any work performed by
me for the Company Group.

 

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

 

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company Group as above, then I
hereby irrevocably designate and appoint Global Eagle and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters,
patents or copyright registrations thereon with the same legal force and effect
as if executed by me.

 

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Confidentiality Agreement.  If I have not attached any such
sheet, and it is not countersigned by the Company, then I acknowledge that there
are no such inventions.

 

2.  NON-SOLICITATION

 

I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle.  I acknowledge and
agree that Global Eagle and the Company

 

4

--------------------------------------------------------------------------------


 

Group are entitled to protect their legitimate business interests and
investments and prevent me from using my knowledge of its trade secrets and
Proprietary Information to the detriment of the Company Group. I also
acknowledge that the nature of the business of the Company Group is such that
the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:

 

During the period of my employment and for twelve (12) months following the
termination thereof for any reason (the “Restricted Period”), I will not,
without Global Eagle’s prior written consent, directly or indirectly, induce,
knowingly solicit or encourage to leave the employment of any member of the
Company Group any employee or consultant of any member of the Company Group.

 

I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Confidentiality Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this
Confidentiality Agreement is deemed modified to the extent necessary to permit
this Confidentiality Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of the
non-solicitation provisions of this Section 2, Global Eagle and its subsidiaries
and affiliates shall be entitled to an injunction restraining me from such
breach or threatened breach, in addition to any other relief permitted under
applicable law or pursuant to my Employment Letter Agreement (including, but not
limited to, the withholding or recovery of amounts paid under Section 12 or 13
of the Employment Letter Agreement). Global Eagle will not be required to post a
bond or other security in connection with, or as a condition to, obtaining such
relief before a court of competent jurisdiction.  Nothing herein shall be
construed as prohibiting Global Eagle from pursuing any other remedies, at law
or in equity, for such breach or threatened breach.  I acknowledge that in the
event I breach the terms of this Confidentiality Agreement, Global Eagle will
seek an injunction to enforce the terms of this Confidentiality Agreement.

 

3. ARBITRATION

 

Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Confidentiality Agreement hereto shall, in lieu
of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to,

 

5

--------------------------------------------------------------------------------


 

subtract from or modify any of the terms of this Agreement. Judgment on any
award rendered by the arbitrator may be entered and enforced by any court having
jurisdiction thereof.  Global Eagle shall be solely responsible for all costs of
the arbitration other than the amount of the then-current filing fee charged by
the Superior Court of the State of California for filing a complaint.  That
amount of that filing fee shall be borne by me and applied to any fee that the
arbitrator shall impose.  Each party shall be responsible for paying its own
other costs for the arbitration process, including attorneys’ fees, witness
fees, transcript costs, lodging and travel expenses, expert witness fees, and
online research charges, subject to the last sentence of this provision.  I
shall not be required to pay any type or amount of expense if such requirement
would invalidate this agreement or would otherwise be contrary to the law as it
exists at the time of the arbitration. The prevailing party in any arbitration
shall be entitled to recover its reasonable attorney’s fees and costs.
Notwithstanding and in addition to the foregoing, Global Eagle may seek
injunctive or equitable relief to enforce the terms of this Confidentiality
Agreement in any court of competent jurisdiction.

 

4.  GENERAL PROVISIONS

 

A.          This Confidentiality Agreement will be governed by the laws of the
State of California.

 

B.          Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation,
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Confidentiality Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, and the remaining provisions of this Confidentiality
Agreement shall remain in full force and effect.  This Confidentiality Agreement
may not be assigned by me without the prior written consent of Global Eagle.
Subject to the foregoing sentence, this Confidentiality Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of Global Eagle, its successors, and its assigns,
and may be assigned by Global Eagle and shall be binding and inure to the
benefit of Global Eagle, its successors and assigns.

 

C.          The provisions of this Confidentiality Agreement are severable, and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions  or parts thereof
shall nevertheless be binding and enforceable.  In the event that any provision
of this Confidentiality Agreement is deemed unenforceable, Global Eagle and I
agree that a court or an arbitrator chosen pursuant to the terms hereof shall
reform such provision to the extent necessary to cause it to be enforceable to
the maximum extent permitted by law.  Global Eagle and I agree that each desires
the court or arbitrator to reform such provision, and therefore agree that the
court or arbitrator will have jurisdiction to do so and that each will abide by
the determination of the court or arbitrator.

 

6

--------------------------------------------------------------------------------


 

D.          I have had the opportunity to review this Confidentiality Agreement
at my leisure and have had the opportunity to ask questions regarding the nature
of my employment with Global Eagle I have also been advised that I would be
given the opportunity to allow my legal counsel to assist me in the review of
this Confidentiality Agreement prior to my execution of this Confidentiality
Agreement. I agree to execute any proper oath or verify any proper document
required to carry out the terms of this Confidentiality Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment with Global Eagle. I have not
entered into, and I agree I will not enter into any oral or written agreements
in conflict herewith.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

I have read, and I understand and agree to comply with, all terms above without
any reservation whatsoever.

 

 

Frank Mullen

 

Signature:

/s/ Frank Mullen

 

Date: October 17, 2016

 

 

Global Eagle Entertainment Inc.

 

By:

/s/ Zant Chapelo

 

 

 

 

Name:

Zant Chapelo

 

 

 

 

Title:

SVP HR

 

 

--------------------------------------------------------------------------------